       Case 6:20-cv-01084-ADA-JCM Document 1 Filed 11/25/20 Page 1 of 11




                        IN THE UNITED STATES DISTRICT
                           COURT FOR THE WESTERN
                           DISTRICT OF TEXAS WACO
                                   DIVISION

  YESSICA M. RUIZ,
  Plaintiff                                         *
                                                    *    Cause No. __________________
                                                    *
                                                    *
  v.                                                *
                                                    *
  MCLANE COMPANY, INC.,                             *
  Defendant


       PLAINTIFF'S ORIGINAL COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff Yessica M. Ruiz, by and through her undersigned counsel, Kathleen

French Dow of Buenger & Associates, hereby brings an action against Defendant

McLane Company, Inc. (McLane) under Title VII of the Civil Rights Act of 1964, 42

U.S.C. §§ 2000e et seq. for discrimination based on sex, and subsequent wrongful

termination of employment due to discrimination based on sex, and under the

Americans with Disabilities Act of 1990 for discrimination based on disability and

for wrongful termination based on disability.

                            JURISDICTION AND VENUE

        l.    This Court has jurisdiction over the action pursuant to 28 U.S.C. §§




                                                1
       Case 6:20-cv-01084-ADA-JCM Document 1 Filed 11/25/20 Page 2 of 11




1331 and 1343, as this action involves federal questions regarding the deprivation of

 Plaintiff Yessica M. Ruiz’s civil rights under Title VII, of the Civil Rights Act of

 1964 , 42 U.S.C. §§ 2000e et seq.

        2.       Pleading further, this Court has jurisdiction over the action pursuant to 42

 U.S.C. §§ 12102 et seq., as this action involves federal questions regarding discrimination

 against Plaintiff Yessica M. Ruiz on the basis of disability.

        3.          Venue is proper in this district pursuant to 28 U.S.C. § 1391

(b) and alternatively pursuant to 42 U.S.C. § 12117 (a) because a substantial

part of the events or omissions giving rise to this action, including the unlawful

employment practices alleged herein, occurred in this district.

                                               PARTIES

         4.      Plaintiff Yessica M. Ruiz attained the position of Selector II with McLane

and was employed from October 21, 2011 to August 30, 2016 by McLane. At all relevant

times, Ms. Ruiz met the definition of "employee" under all applicable statutes.

         5.      Defendant McLane Company, Inc. is a Texas Corporation with its

principal executive office located at 2828 Industrial Blvd., Temple, Bell County, Texas,

At all relevant times, Defendant met the definition of "employer" under Title VII, Section

2000e (b) and 42 U.S.C. § 12111 including employing fifteen or more employees for

each working day in each of twenty or more calendar weeks in the current or preceding

calendar year.



                                                     2
       Case 6:20-cv-01084-ADA-JCM Document 1 Filed 11/25/20 Page 3 of 11




                                NATURE OF THE CLAIMS

        6.     This is an action for declaratory, injunctive, and monetary relief to

 redress Defendant’s unlawful work environment and subsequent termination of

 employment, including discrimination against Plaintiff because of her gender and

 disability.

        7.     During Plaintiff’s employment in 2016, she worked while pregnant. On

 or about February 10, 2016, she had a medical procedure related to the pregnancy. Her

 physician permitted her to return to work with restrictions, but Plaintiff was prohibited

 from returning to work by Defendant’s human resource director, Carol Bennett, with

 the explanation that Defendant could not accommodate the restrictions. Plaintiff had

 her baby pre-term on July 13, 2016. Her physician imposed restrictions on her return to

 work for six weeks following the premature birth.

        8.     Again, Defendant’s human resource director advised Plaintiff that

Defendant could not accommodate the doctor’s restrictions, and Plaintiff would need to

apply for disability benefits to remain off of work for that length of time. Plaintiff

obtained short term disability through her employer and when that elapsed, she was on

long term disability for approximately two weeks and was released by her physician to

return to work on or about August 26, 2016. She contacted Carol Bennett prior to that

date, but did not receive a reply. She then contacted her supervisor and was given an

appointment to return on August 30, 2016, purportedly to take a physical exam

administered by Defendant. Instead, upon her arrival at the workplace, she was told to



                                                   3
      Case 6:20-cv-01084-ADA-JCM Document 1 Filed 11/25/20 Page 4 of 11




re-apply for employment.

        9.     Defendant McLane’s conduct was knowing, willful and showed a

 reckless disregard for the Plaintiff, which has caused and continues to cause Plaintiff

 Ruiz to suffer economic and non-economic damages, harm to her professional

 reputation as well as mental anguish and emotional distress.

                           PROCEDURAL REQUIREMENTS

        10.    Plaintiff has complied with all statutory requirements, exhausted all

 administrative remedies with the Equal Employment Opportunity Commission, and

 has received a right to sue notice prior to filing this action. See Exhibit 1.

        11.    On September 13, 2016, Plaintiff filed her initial intake questionnaire

 with the Equal Employment Opportunity Commission. Pursuant to her

 questionnaire, her Charge of Discrimination was filed on March 31, 2017. The

 Plaintiff bears no fault as to the timing of the Charge of Discrimination as she

 timely initiated the process.

                                 FACTUAL ALLEGATIONS

         12.   The Plaintiff was employed by the Defendant as a Selector II at the

time of her termination. She was first hired as a Selector II on or about October 21,

2011. Her pay and benefits increased with her longevity.

        13.    The Plaintiff’s position required her to fulfill orders in a warehouse.

 The job ordinarily required standing and climbing and descending ladders.




                                                 4
      Case 6:20-cv-01084-ADA-JCM Document 1 Filed 11/25/20 Page 5 of 11




        14.    The Plaintiff had three pregnancies during her term of employment.

 During the first, the baby arrived after 25 weeks and only survived for three days after

 birth. The second pregnancy ended after 12 weeks. Plaintiff’s third pregnancy began in

 November of 2015. Because of her history, Plaintiff had a medical procedure in

 February of 2016 that was intended to prevent a premature delivery. Plaintiff was

 instructed by her doctor to have one week of bed rest and then she could return to

 work with restrictions which were faxed to Carol Bennett in Defendant’s Human

 Resources department. After receiving the restrictions, Carol Bennett advised that

 Defendant could not accommodate the restrictions, and she told Plaintiff to apply for

 short and long term disability through her employment in order to return to work after

 the birth of her baby.

        15.    The Plaintiff applied for both forms of disability payment as instructed.

Her baby arrived prematurely on July 13, 2016. The post-partum instructions given by

Plaintiff’s doctor released Plaintiff to return to work on or about August 26, 2016. As

instructed by Carol Bennett, Plaintiff called her workplace to arrange to report to work.

Carol Bennett did not return Plaintiff’s phone call. Plaintiff succeeded in contacting her

supervisor, Rick Dunn, and he told her to report on August 30, 2016, for a physical exam.

Before the time scheduled for the exam, Rick Dunn sent her a message that, according to

the department of human resources, Plaintiff had to complete a new application for

employment. Plaintiff spoke on August 30, 2016, with Carol Bennett, who advised



                                                 5
       Case 6:20-cv-01084-ADA-JCM Document 1 Filed 11/25/20 Page 6 of 11




Plaintiff that her application for long term disability resulted in the termination of her

employment, so instead of returning to work, she was required to apply as a new hire.

                                    FIRST CAUSE OF ACTION
                           SEX DISCRIMINATION IN VIOLATION OF
                        TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

             16. Paragraphs 1-15 are incorporated herein by reference.

             17. Ms. Ruiz alleges that she was discriminated against on the basis of her sex. Ms.

Ruiz carries the initial burden of proving a prima facie case of discrimination. McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 802 (1973).

             18. To state a prima facie case of sex discrimination under Title VII, the Plaintiff must

show that: (a) she is a member of the protected class; (b) she was qualified for the position;

(c) she suffered an adverse employment action; and (d) similarly situated employees outside the

class were treated more favorably. Paske v. Fitzgerald, F 3d 977, 985 (5th Cir. 2015). Plaintiff

alleges that she was treated differently because she was a woman.

             19. Defendant intentionally engaged in unlawful employment practices involving

Plaintiff because she is female.

             20. Defendant intentionally discriminated against Plaintiff in connection with the

compensation, terms, conditions and privileges of employment or limited, segregated, or classified

Plaintiff in a manner that would deprive or tend to deprive her of any employment opportunity

or adversely affect her status because of Plaintiff’s sex in violation of 42 U.S.C. §

2000e-(2) (a).

 (a)     Member of a Protected Class

       21.       Specifically, Plaintiff alleges that she would not have been denied an




                                                     6
       Case 6:20-cv-01084-ADA-JCM Document 1 Filed 11/25/20 Page 7 of 11




opportunity to work with restrictions, nor compelled to use disability benefits to

remain off of work, and then constructively terminated had she been a man in her

position. Plaintiff alleges that Defendant discriminated against Plaintiff on the basis

of sex with malice or with reckless indifference to the federally-protected rights of

Plaintiff.

 (b)    Qualified for the Position

             22. Ms. Ruiz was qualified for her position. She met the qualifications for hire.

 Additionally, Ms. Ruiz had received pay raises and benefits in the position.

 (c)    Adverse Employment Action

       23.       The adverse employment action in this case was actual or constructive

termination by the Defendant, after Plaintiff complied with the demands of McLane

to apply for disability benefits and remain away from the workplace. Defendant

should not have compelled Plaintiff to use disability leave in connection with her

pregnancy and related medical issues. Defendant knew or should have known that

Plaintiff acted in accordance with its instructions, and Defendant failed to take

prompt action to maintain her employment or restore her employment status.

 (d)    Similarly Situated Employees Treated More Favorably

        24.      The male employees were not subject to the discriminatory treatment

 that was forced upon Ms. Ruiz. Therefore, Ms. Ruiz was treated less favorably than

 male employees of the Defendant.




                                                  7
       Case 6:20-cv-01084-ADA-JCM Document 1 Filed 11/25/20 Page 8 of 11




            25. As a direct and proximate result of Defendant’s wrongful acts and omissions,

Plaintiff has sustained injuries and damages including but not limited to, loss of earnings and earning

capacity; loss of career opportunities; loss of fringe and pension benefits; mental anguish, physical

and emotional distress; humiliation and embarrassment; loss of professional reputation; and loss of

the ordinary pleasures of everyday life, including the right to pursue the gainful employment of her

choice.


                              SECOND CLAIM FOR RELIEF
                    Violation of the Americans with Disabilities Act

            26. Plaintiff repeats and realleges the allegations set forth in paragraphs 1

through 25 above as if set forth in full herein.

            27. The Americans with Disabilities Act, 42 U.S.C. § 12101, et seq., prohibits employers

from discriminating against qualified individuals because of a disability “in regard to job application

procedures, the hiring, advancement, or discharge of employees, employee compensation, job training,

and other terms, conditions, and privileges of employment.” 42 U.S.C. § 12112.49. Because

pregnancy substantially limits at least one of Plaintiff’s major life activities Plaintiff is an individual

with a disability under the ADA.

            28. At all times material hereto, Plaintiff was an employee and Defendant her employer,

were covered by and within the meaning of Title I of the Americans with Disabilities Act of 1990

(ADA),42 U.S.C. §12111(5)(a).

            29. At all times material hereto, Plaintiff was and is an individual with a disability within

the meaning of §3(2) of the ADA, 42 U.S.C. §12102(2).

            30. Plaintiff is a qualified individual with a disability as that term is defined in the ADA,

42 USC § 12111(8).


                                                      8
       Case 6:20-cv-01084-ADA-JCM Document 1 Filed 11/25/20 Page 9 of 11




              31. Plaintiff's pregnancy is a physical impairment that substantially limits one or more

major life activities.

              32. Plaintiff has a record of a physical impairment that substantially limits one or more

major life activities.

              33. Defendant was aware of Plaintiff's pregnancy.

              34. Defendant regarded Plaintiff's pregnancy as a physical impairment that substantially

limited one or more major life activities.

              35.Plaintiff's disability, and/or record of a disability, and/or perceived disability was a

factor that made a difference in Defendant’s decision to terminate her employment.

              36.The actions of Defendant were intentional and willful, in deliberate disregard of and

with reckless indifference to the rights and sensibilities of Plaintiff.

           37. As a direct and proximate result of Defendant’s violation of Plaintiff's rights as

alleged, Plaintiff's terms, conditions, and privileges of employment were adversely affected.

          38. As a direct and proximate result of Defendant’s wrongful acts and omissions, Plaintiff

has sustained injuries and damages including but not limited to, loss of earnings and earning

capacity; loss of career opportunities; loss of fringe and pension benefits; mental anguish, physical

and emotional distress; humiliation and embarrassment; loss of professional reputation; and loss of

the ordinary pleasures of everyday life, including the right to pursue the gainful employment of

her choice.




                                                        9
     Case 6:20-cv-01084-ADA-JCM Document 1 Filed 11/25/20 Page 10 of 11




                            ATTORNEY'S FEES & COSTS

       39. Plaintiff is entitled to an award of attorney fees and costs under Title VII, 42,

 U.S.C. § 2000e-5 (k), and 42 U.S.C. § 12205.

                                      PRAYER



      40. For these reasons, Plaintiff seeks judgment against Defendant for the

following:

             (a)          Injunctive relief to stop and prevent unlawful

                          employment practices;

             (b)          Injunctive relief to include reinstatement;

             (c)          Money damages, including but not limited to, back

                          pay, front pay, and compensatory damages for Ms.

                          Ruiz;

             (d)          Exemplary damages for Ms. Ruiz;

             (e)          Prejudgment interest on lost wages and benefits and

                          post judgment interest on all sums, including attorney

                          fees.

             (f)          Reasonable attorney's fees incurred with this lawsuit

                          with interest thereon; and




                                            10
Case 6:20-cv-01084-ADA-JCM Document 1 Filed 11/25/20 Page 11 of 11




       (g)          Other damages and further relief as deemed just by this Court.

                            JURY DEMAND

      41. Plaintiff requests a trial by jury.


                                         Respectfully submitted,
                                         BUENGER & ASSOCIATES
                                         Attorneys at Law
                                         3203 Robinson Drive
                                         Waco, Texas 76706
                                         Telephone: 254-662-5888
                                         Fax: 254-662-6652
                                         Email: buengerlawfirm@gmail.com


                                         BY:___________________________
                                          KATHLEEN FRENCH DOW
                                          State Bar No. 07440300




                                       11
